                 IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE


MAHESWAR MIKKILINENI,                 )
                                      )
                  Plaintiff,          )
                                      )
            v.                        )     Civil Action No. 19-1391-CFC/SRF
                                      )
PAYPAL, INC., et al.,                 )
                                      )
                  Defendants.         )


                                    ORDER

     At Wilmington this 21 st day of February, 2020, for the reasons set forth in

the Memorandum issued this date;

       IT IS HEREBY ORDERED that:

      1. Plaintiffs Objections to the Magistrate Judge's Report and

        Recommendation (D.I. 32) are OVERRULED;

     2. The Report and Recommendation (D.I. 31) is ADOPTED;

     3. The United States' Motion to Substitute Party is (D.I. 3) is GRANTED;

     4. The United States' motions to dismiss (D.I. 4; D.I. 11) are GRANTED;

     5. Defendant GoDaddy's motion to transfer or alternatively to dismiss (D.I.

         8) is DENIED;
6. Plaintiffs motions to remand (D.I. 14; D.I. 20) are GRANTED IN PART

   AND DENIED IN PART;

7. Plaintiffs claims against the Director/Chandra X-Ray Center (CXC) for

   Astrophysics/Harvard & Smithsonian (CFA) are DIS:rv1ISSED;

8. Plaintiffs claims against the United States of America are DISMISSED;

   and

9. Plaintiffs claims against Pay Pal, Inc.; Shijil TS/Sparksupport Infotech

   PVT Ltd.; and GoDaddy.com, LLC are REMANDED to the Superior

   Court of the State of Delaware.




                                      UNITEDSTATESDiscTJUDGE
